--------------------------------------------------------------------------------

THE SECURITIES REPRESENTED HEREBY AND THE SECURITIES INTO WHICH THIS SECURITY IS
CONVERTIBLE HAVE BEEN OFFERED IN AN OFFSHORE TRANSACTION TO A PERSON WHO IS NOT
A U.S. PERSON (AS DEFINED HEREIN) PURSUANT TO REGULATION S UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE "1933 ACT").

NONE OF THE SECURITIES REPRESENTED HEREBY NOR THE SECURITIES INTO WHICH THESE
SECURITIES ARE CONVERTIBLE HAVE BEEN REGISTERED UNDER THE 1933 ACT, OR ANY U.S.
STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, MAY NOT BE OFFERED OR SOLD,
DIRECTLY OR INDIRECTLY, IN THE UNITED STATES (AS DEFINED HEREIN) OR TO U.S.
PERSONS EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF REGULATION S UNDER THE 1933
ACT, PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE 1933 ACT, OR
PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE ONLY IN ACCORDANCE
WITH APPLICABLE STATE SECURITIES LAWS. IN ADDITION, HEDGING TRANSACTIONS
INVOLVING THIS SECURITY AND THE SECURITIES INTO WHICH THIS SECURITY IS
CONVERTIBLE MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE 1933 ACT. "UNITED
STATES" AND "U.S. PERSON" ARE AS DEFINED BY REGULATION S UNDER THE 1933 ACT.

Issue Date: June 3, 2009

Conversion Price (subject to adjustment herein): $2.25 per Unit

Principle Amount: US$500,000.00

8% CONVERTIBLE LOAN

FOR VALUE RECEIVED, ANAVEX LIFE SCIENCES CORP., (the “ Company ”) promises to
pay to VIVA HOLDINGS LTD. or its registered assigns (the “ Holder ”), the
principal sum of Five Hundred Thousand Dollars ($500,000) in lawful currency of
the United States (the “Principal Amount” ) on demand provided, however, that,
except in the event of a default hereunder, demand for repayment shall not be
made on or before a date that is June 3, 2014 after the Issue Date or such
earlier date as the Convertible Loan may be permitted to be repaid as provided
hereunder (the “ Maturity Date ”), and to pay interest to the Holder on the
aggregate unconverted and then outstanding principal amount of this Convertible
Loan at the rate of 8% per annum, payable on the earlier of (i) the Conversion
Date (as hereafter defined) (and subject in any event to the terms of Section 3,
below) and (ii) the Maturity Date. Interest shall be calculated on the basis of
a 360-day year and shall accrue daily commencing on the Issue Date until payment
in full of the Principal Amount, together with all accrued and unpaid interest
and other amounts which may become due hereunder, has been made. Interest shall
cease to accrue with respect to any part of the Principal Amount converted,
provided that the Company in fact delivers the Units, comprising one Common
Share and one Warrant (each as defined below) within the time period required by
Section 3.3. Interest hereunder will be paid to the Person in whose name this
Convertible Loan is registered on the records of the Company regarding
registration and transfers of Convertible Loans.

The Company may prepay any portion of the principal amount of this Convertible
Loan without the prior written consent of the Holder by giving the Holder at
least ten (10) Business Days written notice. Any prepayment is subject to a
preemptive right of Holder to convert the prepayment amount per the terms of
Section 3.

This Convertible Loan is part of an offering in which all Holders of such
Convertible Loans are equal as to all rights and the amounts owing to each will
be treated pari passu.

--------------------------------------------------------------------------------

Each Unit consists of one common share in the capital of the Company (a “Common
Share”) and one common share purchase warrant (“Warrant”) exercisable at $3.00
(subject to adjustment) for a period of two years from the Conversion Date (as
hereafter defined). The form of Warrant Agreement and Certificate will be the
form delivered by the Company on the Conversion Date.

This Convertible Loan is subject to the following additional provisions:

1.

Subscription Agreement

     (a)

This Convertible Loan has been issued pursuant to a subscription agreement
between the Company and the Holder dated June 3, 2009 (the “Subscription
Agreement”) pursuant to which the Holder purchased this Convertible Loan, and
this Convertible Loan is subject in all respects to the terms of the
Subscription Agreement and incorporates the terms of the Subscription Agreement
to the extent that they do not conflict with the terms of this Convertible Loan.
This Convertible Loan is not transferable and may be exchanged or converted only
in compliance with the terms hereof, the terms of the Subscription Agreement and
applicable securities laws and regulations.

     2.

Events of Default

     (a)

“Event of Default”, wherever used herein, means any one of the following events
(whatever the reason and whether it shall be voluntary or involuntary or
effected by operation of law or pursuant to any judgment, decree or order of any
court, or any order, rule or regulation of any administrative or governmental
body):

     (i)

any default in the payment of (A) the Principal Amount, or (B) interest on, or
liquidated damages in respect of, this Convertible Loan, in each case free of
any claim of subordination, as and when the same shall become due and payable
(whether on a Conversion Date or the Maturity Date or by acceleration or
otherwise) which default, solely in the case of an interest payment or other
default under item (B) above, is not cured within 10 Trading Days (as defined in
Section 5.1(j), below) after notice of such default is sent by the Holder to the
Company;

     (ii)

the Company shall fail to observe or perform any other covenant or agreement
contained in this Convertible Loan or the Subscription Agreement [other than a
breach by the Company of its obligations to deliver Units to the Holder upon
conversion which breach is addressed in Section 2.1(e) below] which failure is
not cured, if possible to cure, within 10 calendar days after notice of such
default is sent by the Holder to the Company;


--------------------------------------------------------------------------------


  (iii)

the Company or any of its subsidiaries (each a “ Subsidiary ”) shall commence,
or there shall be commenced against the Company or any Subsidiary a case under
any applicable bankruptcy or insolvency laws as now or hereafter in effect or
any successor thereto, or the Company or any Subsidiary commences any other
proceeding under any reorganization, arrangement, adjustment of debt, relief of
debtors, dissolution, insolvency or liquidation or similar law of any
jurisdiction whether now or hereafter in effect relating to the Company or any
Subsidiary or there is commenced against the Company or any Subsidiary any such
bankruptcy, insolvency or other proceeding which remains undismissed for a
period of 60 days; or the Company or any Subsidiary is adjudicated insolvent or
bankrupt; or any order of relief or other order approving any such case or
proceeding is entered; or the Company or any Subsidiary suffers any appointment
of any custodian or the like for it or any substantial part of its property
which continues undischarged or unstayed for a period of 60 days; or the Company
or any Subsidiary makes a general assignment for the benefit of creditors; or
the Company shall fail to pay, or shall state that it is unable to pay, or shall
be unable to pay, its debts generally as they become due; or the Company or any
Subsidiary shall call a meeting of its creditors with a view to arranging a
composition, adjustment or restructuring of its debts; or the Company or any
Subsidiary shall by any act or failure to act expressly indicate its consent to,
approval of or acquiescence in any of the foregoing; or any corporate or other
action is taken by the Company or any Subsidiary for the purpose of effecting
any of the foregoing;

          (iv)

the Common Stock shall not be eligible for quotation on or quoted for trading on
its principal trading market and shall not again be eligible for and quoted or
listed for trading thereon within five Trading Days;

          (v)

the Company shall fail for any reason to deliver certificates to the Holder
prior to the tenth Trading Day after a Conversion Date pursuant to and in
accordance with Section 3.3 or the Company shall provide notice to the Holder,
including by way of public announcement, at any time, of its intention not to
comply with any request for conversion of this Convertible Loan in accordance
with the terms hereof; or

          (b)

If any Event of Default occurs, the full Principal Amount, together with
interest and other amounts owing in respect thereof to the date of acceleration
shall become, at the Holder’s election, immediately due and payable in cash.
Commencing 5 days after the occurrence of any Event of Default that results in
the eventual acceleration of this Convertible Loan, the interest rate on this
Convertible Loan shall accrue at the rate of 20% per annum, or such lower
maximum amount of interest permitted to be charged under applicable law. Upon
payment of the full Principal Amount, together with interest and other amounts
owing in respect thereof, in accordance herewith, this Convertible Loan shall
promptly be surrendered to or as directed by the Company. The Holder need not
provide and the Company hereby waives any presentment, demand, protest or other
notice of any kind, and the Holder may immediately and without expiration of any
grace period enforce any and all of its rights and remedies hereunder and all
other remedies available to it under applicable law. Such declaration may be
rescinded and annulled by the Holder at any time prior to payment hereunder and
the Holder shall have all rights as a Convertible Loan holder until such time,
if any, as the full payment under this Section shall have been received by it.
No such rescission or annulment shall affect any subsequent Event of Default or
impair any right consequent thereon.


--------------------------------------------------------------------------------

THE OBLIGATIONS UNDER THIS CONVERTIBLE LOAN AGREEMENT ARE UNSECURED AGAINST THE
ASSETS OF THE COMPANY AND THEREFORE OTHER CHARGES MAY HAVE PRIORITY AGAINST THE
COMPANY’S ASSETS BEFORE THE HOLDER OF THIS CONVERTIBLE LOAN. THERE IS NO
GUARANTEE THAT THE COMPANY WILL HAVE SUFFICIENT ASSETS UPON AN EVENT OF DEFAULT
TO PAY THE HOLDER WHAT IS OWED.

3.

Conversion

      (a)

At any time after the Issue Date until this Convertible Loan is no longer
outstanding, this Convertible Loan may be converted into Units at the option of
the Holder, in whole or in part at any time and from time to time. The Holder
shall effect conversions by delivering to the Company the form of Notice of
Conversion attached hereto as Annex A (a “Notice of Conversion”), specifying
therein the principal amount to be converted. The date on which such conversion
is to be effected (a “Conversion Date”) shall be the date that is ten (10)
Business Days following delivery of the Notice of Conversion to the Company. To
effect conversions hereunder, the Holder shall not be required to physically
surrender the Convertible Loan to the Company unless the entire principal amount
of this Convertible Loan plus all accrued and unpaid interest thereon has been
so converted. Conversions hereunder shall have the effect of lowering the
outstanding principal amount of this Convertible Loan in an amount equal to the
applicable conversion. The Holder and the Company shall maintain records showing
the principal amount converted and the date of such conversions. The Company
shall deliver any objection to any Notice of Conversion within five (5) Business
Days of receipt of such notice. The Holder, by acceptance of this Convertible
Loan, acknowledges and agrees that, by reason of the provisions of this
paragraph, following conversion of a portion of this Convertible Loan, the
unpaid and unconverted principal amount of this Convertible Loan may be less
than the amount stated on the face hereof.

      (b)

The number of Units issuable upon a conversion shall be determined by the
quotient obtained by dividing (x) by (y) where (x) shall be equal to the
outstanding principal amount of this Convertible Loan to be converted plus the
amount of interest that has accrued thereon, and (y) is equal to the Conversion
Price, as adjusted pursuant to this Convertible Loan.

      (c)

Not later than ten Trading Days after any Conversion Date, the Company will
deliver to the Holder a certificate or certificates, which shall bear such
restrictive legends required by the Subscription Agreement, representing the
number of Units being acquired upon the conversion, including the conversion of
accrued and unpaid interest through the Conversion Date.

      (d)

The conversion price in effect on any Conversion Date shall be equal to U.S.
$2.25 (subject to adjustment herein).


--------------------------------------------------------------------------------


  (e)

If the Company or any subsidiary thereof, as applicable, at any time while this
Convertible Loan is outstanding, shall sell or grant any option to purchase any
Common Stock entitling any person to acquire shares of Common Stock (other than
exercise of rights to acquire securities that were issued prior to the date of
this Convertible Loan), at an effective price per share less than the Conversion
Price (a “Dilutive Issuance” ), as adjusted hereunder, then the Conversion Price
shall be reduced to equal the effective purchase price, conversion price or
exercise price for such Common Stock at issue. Such adjustment shall be made
whenever such Common Stock or Common Stock Equivalents are issued. In such case
the Unit price will be reduced to equal the effective purchase price, conversion
price or exercise price of the Dilutive Issuance and the Warrant exercise price
will be adjusted to equal the Dilutive Issuance price plus 20%. The Company
shall notify the Holder in writing, no later than the Business Day following the
issuance of any Common Stock subject to this section, indicating therein the
applicable price and other pricing terms. Notwithstanding the foregoing, the
conversion of any instrument issued by the Company prior to the Issue Date of
this Convertible Loan into Common Stock after the Issue date of this Convertible
Loan, shall not constitute a Dilutive Issuance.

        (f)

If the Company, at any time while this Convertible Loan is outstanding: (A)
shall pay a stock dividend or otherwise make a distribution or distributions in
shares of its Common Stock or any other equity or equity equivalent securities
payable in shares of Common Stock, (B) subdivide outstanding shares of Common
Stock into a larger number of shares, (C) combine (including by way of reverse
stock split) outstanding shares of Common Stock into a smaller number of shares,
or (D) issue by reclassification of shares of the Common Stock any shares of
capital stock of the Company, then the Conversion Price shall be multiplied by a
fraction of which the numerator shall be the number of shares of Common Stock
(excluding treasury shares, if any) outstanding before such event and of which
the denominator shall be the number of shares of Common Stock outstanding after
such event. Any adjustment made pursuant to this Section shall become effective
immediately after the record date for the determination of stockholders entitled
to receive such dividend or distribution and shall become effective immediately
after the effective date in the case of a subdivision, combination or
reclassification.

        (g)

The Company covenants that it will at all times reserve and keep available out
of its authorized and unissued shares of Common Stock solely for the purpose of
issuance upon conversion of the Convertible Loans, each as herein provided, free
from preemptive rights or any other actual contingent purchase rights of Persons
other than the Holder, not less than such number of shares of the Common Stock
as shall (subject to any additional requirements of the Company as to
reservation of such shares set forth in the Subscription Agreement) be issuable
upon the conversion of the outstanding principal amount of the Convertible Loan.
The Company covenants that all shares of Common Stock that shall be so issuable
shall, upon issue, be duly and validly authorized, issued and fully paid and
nonassessable.

        (h)

Upon a conversion hereunder the Company shall not be required to issue stock
certificates representing fractions of shares of the Common Stock, and the
Holder shall be entitled to receive, in lieu of any final fraction of a share in
excess of 0.50, one whole share of Common Stock.


--------------------------------------------------------------------------------


4.

Notices

     (a)

Any and all notices or other communications or deliveries to be provided by the
Holders hereunder, including, without limitation, any Notice of Conversion,
shall be in writing and delivered personally, by facsimile or sent by a
nationally recognized overnight courier service, addressed to the Company, at
Anavex Life Sciences Corp., 27 Marathonos Ave, 15351 Athens, Greece, Fax: +30
2106034028, Attn: President, Harvey Lalach or such other address or facsimile
number as the Company may specify for such purposes by notice to the Holder
delivered in accordance with this Section. Any and all notices or other
communications or deliveries to be provided by the Company hereunder shall be in
writing and delivered personally, by facsimile, sent by a nationally recognized
overnight courier service addressed to the Holder at the facsimile telephone
number or address of such Holder appearing on the books of the Company, or if no
such facsimile telephone number or address appears, at the principal place of
business of the Holder. Any notice or other communication or deliveries
hereunder shall be deemed given and effective on the earliest of (i) the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile telephone number specified in this Section prior to 5:30 p.m. (Pacific
Standard Time), (ii) the date after the date of transmission, if such notice or
communication is delivered via facsimile at the facsimile telephone number
specified in this Section later than 5:30 p.m. (Pacific Standard Time) on any
date and earlier than 11:59 p.m. (Pacific Standard Time) on such date, (iii) the
second Business Day following the date of mailing, if sent by nationally
recognized overnight courier service, or (iv) upon actual receipt by the party
to whom such notice is required to be given.

     5.

Definitions

     (a)

For the purposes hereof, in addition to the terms defined elsewhere in this
Convertible Loan: (i) capitalized terms not otherwise defined herein have the
meanings given to such terms in the Subscription Agreement, and (ii) the
following terms shall have the following meanings:

     (i)

“Business Day” means any day except Saturday, Sunday and any day which shall be
a federal legal holiday in the United States or Canada or a day on which banking
institutions in the State of New York or the Province of British Columbia are
authorized or required by law or other government action to close.

     (ii)

“Commission” means the Securities and Exchange Commission.

     (iii)

“Common Stock” means the common stock, par value $0.001 per share, of the
Company and stock of any other class into which such shares may hereafter have
been reclassified or changed.

     (iv)

“Conversion Date” shall have the meaning set forth in Section 3.1 hereof.

     (v)

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

     (vi)

“Issue Date” shall have the meaning shown on the first page of this Convertible
Loan.

     (vii)

“Person” means a corporation, an association, a partnership, organization, a
business, an individual, a government or political subdivision thereof or a
governmental agency.


--------------------------------------------------------------------------------


  (viii)

“Subscription Agreement” means the Securities Subscription Agreement, dated as
of January 13, 2009, to which the Company and the Holder are parties, as
amended, modified or supplemented from time to time in accordance with its
terms.

        (ix)

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

        (x)

“Trading Day” means a day on which the shares of Common Stock are traded on a
trading market on which the shares of Common Stock are then listed or quoted,
provided , that in the event that the shares of Common Stock are not listed or
quoted, then Trading Day shall mean a Business Day.


6. Miscellaneous     

Except as expressly provided herein, no provision of this Convertible Loan shall
alter or impair the obligation of the Company, which is absolute and
unconditional, to pay the Principal Amount and interest on, this Convertible
Loan at the time, place, and rate, in United States currency, as herein
prescribed. This Convertible Loan is a direct debt obligation of the Company. As
long as this Convertible Loan is outstanding, the Company shall not and shall
cause it Subsidiaries not to, without the consent of the Holder, amend its
certificate of incorporation, bylaws or other charter documents so as to
materially and adversely affect any rights of the Holder.



 

7.

Replacement of Convertible Loan if lost or destroyed



 

If this Convertible Loan shall be mutilated, lost, stolen or destroyed, the
Company shall execute and deliver, in exchange and substitution for and upon
cancellation of a mutilated Convertible Loan, or in lieu of or in substitution
for a lost, stolen or destroyed Convertible Loan, a new Convertible Loan for the
principal amount of this Convertible Loan so mutilated, lost, stolen or
destroyed but only upon receipt of evidence of such loss, theft or destruction
of such Convertible Loan, and of the ownership hereof, and indemnity, if
requested, all reasonably satisfactory to the Company.



 

8.

Other Indebtedness



 

So long as any portion of this Convertible Loan is outstanding, the Company will
not and will not permit any Subsidiary or other affiliate to, directly or
indirectly, enter into, create, incur, assume or suffer to exist any
indebtedness or liens of any kind, on or with respect to any of its property or
assets now owned or hereafter acquired or any interest therein or any income or
profits therefrom that is senior to, or pari passu with, in any respect, the
Company’s obligations under this Convertible Loan without the prior consent of
the Holder, provided however that all Convertible Loans that are part of the
same offering will be pari passu with each other and equal in all respects. .



 

9.

Governing Law



 

All questions concerning the construction, validity, enforcement and
interpretation of this Convertible Loan shall be governed by and construed and
enforced in accordance with the internal laws of the State of Nevada, without
regard to the principles of conflicts of law thereof.


--------------------------------------------------------------------------------


10. Waivers     

Any waiver by the Company or the Holder of a breach of any provision of this
Convertible Loan shall not operate as or be construed to be a waiver of any
other breach of such provision or of any breach of any other provision of this
Convertible Loan. The failure of the Company or the Holder to insist upon strict
adherence to any term of this Convertible Loan on one or more occasions shall
not be considered a waiver or deprive that party of the right thereafter to
insist upon strict adherence to that term or any other term of this Convertible
Loan. Any waiver must be in writing.

 



11.

Usury

 



If any provision of this Convertible Loan is invalid, illegal or unenforceable,
the balance of this Convertible Loan shall remain in effect, and if any
provision is inapplicable to any Person or circumstance, it shall nevertheless
remain applicable to all other Persons and circumstances. If it shall be found
that any interest or other amount deemed interest due hereunder violates
applicable laws governing usury, the applicable rate of interest due hereunder
shall automatically be lowered to equal the maximum permitted rate of interest.
The Company covenants (to the extent that it may lawfully do so) that it shall
not at any time insist upon, plead, or in any manner whatsoever claim or take
the benefit or advantage of, any stay, extension or usury law or other law which
would prohibit or forgive the Company from paying all or any portion of the
principal of or interest on this Convertible Loan as contemplated herein,
wherever enacted, now or at any time hereafter in force, or which may affect the
covenants or the performance of this indenture, and the Company (to the extent
it may lawfully do so) hereby expressly waives all benefits or advantage of any
such law, and covenants that it will not, by resort to any such law, hinder,
delay or impeded the execution of any power herein granted to the Holder, but
will suffer and permit the execution of every such as though no such law has
been enacted.

 



12.

Next Business Day

 



Whenever any payment or other obligation hereunder shall be due on a day other
than a Business Day, such payment shall be made on the next succeeding Business
Day.

IN WITNESS WHEREOF, the Company has caused this Convertible Loan to be duly
executed by a duly authorized officer as of the date first above indicated.

  ANAVEX LIFE SCIENCES CORP.         By:


--------------------------------------------------------------------------------

ANNEX A

NOTICE OF CONVERSION

The undersigned hereby elects to convert principal and all accrued and
outstanding interest under the 0% Convertible Loan of Anavex Life Sciences
Corp., a Nevada corporation (the “ Company ”), issued on January 13, 2009, into
shares ( “Shares” ) of common stock of the Company, par value $0.001 per share
(the “ Common Stock ”) as of the date written below.

Conversion calculations:

Date to Effect Conversion:

Principal Amount of Convertible Loans to be Converted:

Amount of issued and outstanding interest:

Number of Shares of Common Stock to be issued:

Number of Warrants to be issued:

Signature:

Name:

Address:

--------------------------------------------------------------------------------